DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving a dataset comprising location observations for each of a plurality of devices, said location observations comprising location coordinates coupled with a timestamp and a device identifier, said device identifier corresponding to one of said plurality of devices and analyzing each of said devices by an analysis method comprising: for each of said location observations corresponding to a device identifier, determining a distance traveled and a time elapsed to a subsequent location observation; identifying a stay as a plurality of said location observations being within a predefined stay radius for a predefined stay time period; identifying a transit segment as a time segment between a first stay and a second stay.
 	The limitation of “receiving a dataset comprising location observations for each of a plurality of devices, said location observations comprising location coordinates coupled with a timestamp and a device identifier, said device identifier corresponding to one of said plurality of devices”, as drafted, is a process that, under its broadest reasonable interpretation, covers by at least one computer processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by at least one computer processor” language, “receiving” in the context of this claim encompasses the user manually “receiving a dataset ….” Similarly, the limitation of “analyzing each of said devices by an analysis method comprising: for each of said location observations corresponding to a device identifier, determining a distance traveled and a time elapsed to a subsequent location observation; identifying a stay as a plurality of said location observations being within a predefined stay radius for a predefined stay time period; identifying a transit segment as a time segment between a first stay and a second stay”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by an analysis method” language, “analyzing” in the context of this claim encompasses the user thinking that the received dataset should be analyzed. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using at least one computer processor to perform “receiving a dataset …” and “analyzing …” steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of “receiving a dataset …” and “analyzing …”) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both “receiving a dataset …” and “analyzing …” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Response to Arguments
Applicant’s arguments filed on 09/19/2020 regarding Fu not meeting the requirement of "identifying an oscillation between said first stay and said second stay and combining said first stay and said second stay" have been fully considered and are persuasive. Examiner agrees with applicant argument dated 09/19/2020, as a result, the 35 USC 103 rejection has been withdrawn. However, the Applicant has not addressed the 35 USC 101 Rejection. Therefore, the Examiner maintains the 101 rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166.  The examiner can normally be reached on Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MARYAM SOLTANZADEH/Examiner, Art Unit 2646                                                                                                                                                                                                        

/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646